                                             Case 4:18-cv-02010-JSW Document 82 Filed 11/07/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PUBG CORPORATION, et al.,                         Case No. 18-cv-02010-JSW

                                   8                     Plaintiffs,
                                                                                              ORDER DENYING ADMINISTRATIVE
                                   9               v.                                         MOTION TO STAY AND DENYING
                                                                                              ADMINISTRATIVE MOTION FOR
                                  10        NETEASE, INC., et al.,                            LEAVE TO FILE REPLY
                                  11                     Defendants.                          Re: Dkt. Nos. 78, 81

                                  12
Northern District of California
 United States District Court




                                  13            Now before the Court for consideration are Defendants’ administrative motion to stay a

                                  14   ruling on the pending motion to dismiss and their administrative motion to file a reply to that

                                  15   motion. Although the time for ruling on the latter motion has not passed, the Court does not

                                  16   require a response from Plaintiffs.

                                  17            It is evident that the parties have not had sufficient time to meet and confer on these issues,

                                  18   and the Court will grant the parties until Wednesday, November 14, 2018, to attempt to reach a

                                  19   resolution through the meet and confer process, which shall be in person or by telephone. Each

                                  20   party shall certify that they have complied with that Order.

                                  21            The Court also will not defer a ruling on the motion to dismiss pending resolution of a

                                  22   motion for sanctions. The Court would, however, consider permitting the parties to submit

                                  23   supplemental briefing on the motion to dismiss, given Plaintiffs’ assertion that it is not seeking

                                  24   protection for images it has obtained on a non-exclusive basis from third parties.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                          Case 4:18-cv-02010-JSW Document 82 Filed 11/07/18 Page 2 of 2




                                   1          Accordingly, by November 16, 2018, the parties shall submit a joint letter brief that either

                                   2   sets forth an agreed upon resolution of the issue or their competing positions on how the Court

                                   3   should proceed.

                                   4           IT IS SO ORDERED.

                                   5   Dated: November 7, 2018

                                   6                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
